979 So. 2d 957 (2007)
Michael Adam DUNN and Kathie Lynette Dunn, Individually and as Co-Personal Representatives of the Estate of Michael Dylan Dunn, Deceased, Appellants,
v.
SHANDS TEACHING HOSPITAL AND CLINICS, INC., Appellee.
No. 1D06-6007.
District Court of Appeal of Florida, First District.
November 20, 2007.
Rehearing Denied April 28, 2008.
Rebecca Bowen Creed of Mills & Creed, P.A., Jacksonville, and Alan E. McMichael of Stripling, McMichael & Stripling, P.A., Gainesville, for Appellants.
Susan L. Kelsey of Anchors Smith Grimsley, Tallahassee, and Ronald L. Harrop of Cooney, Mattson, Lance, Blackburn, Richard & O'Connor, P.A., Orlando, for Appellee.
PER CURIAM.
DISMISSED as moot. See Shands Teaching Hospital & Clinics, Inc. v. Dunn, 977 So. 2d 594 (Fla. 1st DCA 2007).
KAHN, WEBSTER, and ROBERTS, JJ., concur.